DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/15/2021 has been entered.


Response to Amendment
Received 04/15/2021

	Claim(s) 1, 5, 9-12, 14, and 15 are pending.
	Claim(s) 1 and 5 have been amended.
Claim(s) 2-4, 6-8, and 13 have been canceled.
The 35 U.S.C § 103 rejection to claims 1, 5, 9-12, 14, and 15 have been fully considered in view of the amendments received 04/15/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 04/15/2021


Regarding independent claim(s) 1 and 5:

Applicant’s arguments (Remarks, Page 7: ¶ 3 to Page 10: ¶ 1), filed 04/15/2021, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the subject matter of independent claims 1 and 5 has been amended to incorporate limitations further limiting the inner and outer surfaces. Such that, Border et al. (US PGPUB No. 20160170208 A1), Garoutte et al. (US PGPUB No. 20060098293 A1), and Deering et al. (US PGPUB No. 20150049004 A1) fails to teach the subject matter of “… the outer surface being an irregular and aspherical surface” as well as “… wherein:-2-Attorney Docket No. 00223.0138. OUS the first number of curvatures are different from each other and the second number of curvatures are different from each other; the first number of regions define a concave shape and the second number of regions define a convex shape; the third number of curvatures are different from each other and the fourth number of curvatures are different from each other; and the third number of regions define a concave shape and the fourth number of regions define a convex shape”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Evans et al. (US PGPUB No. 20160291326 A1), in view of Endo et al. (US PGPUB No. 20020024743 A1), and further in view of Yamanaka (US Patent No. 5966242).


Regarding dependent claim(s) 9-12, 14, and 15:

Applicant’s arguments (Remarks, Page 9: ¶ 2 to Page 10: ¶ 1), filed 04/15/2021, with respect to the rejection(s) of claim(s) 9-12, 14, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 5 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Claim Objections

Claim 5 is objected to because of the following informalities:  it appears that one or more elements of the claims are referenced incorrectly. Wherein, line 5 recites “… when the processor is executed by the instructions”, however the Examiner interprets the claimed language to be “… when the instructions are executed by the processor” 
Appropriate correction is required.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al., US PGPUB No. 20160291326 A1, hereinafter Evans, in view of Endo et al., US PGPUB No. 20020024743 A1, hereinafter Endo, and further in view of Yamanaka, US Patent No. 5966242, hereinafter Yamanaka.

Regarding claim 1, Evans discloses an optical apparatus for a wearable augmented reality device (Evans; an optical apparatus for an AR device [¶ 0082, ¶ 0100, and ¶ 0102], as illustrated with Figs. 1n-o; wherein, the AR device is a worn device [¶ 0141-0143], as illustrated within Figs. 4a-b; moreover, projecting onto the eyes of a user [¶ 0113-0114]), comprising: 
an inner surface (Evans; the AR device comprising an inner surface of an optical display lens as illustrated within Fig. 1j [¶ 0095]; wherein, inner versus outer is relative to a configuration and/or perspective associated with an optical apparatus and/or a user [¶ 0100], as illustrated within Fig. 1n; wherein, the inner and outer surfaces of the optical display lens [¶ 0100 and ¶ 0102] incorporates an assembly comprising a transparent splitter plate and curved mirror [¶ 0113-0114 and ¶ 0134-0135]), the inner surface being an irregular and aspherical surface (Evans; the inner surface, as addressed above, being an irregular and aspherical surface as illustrated within Fig. 1j as well as Figs. 1k-m [¶ 0095-0098]); and 
an outer surface (Evans; the AR device comprising an outer surface of an optical display lens as illustrated within Fig. 1j [¶ 0095]; wherein, outer versus inner is relative to a configuration and/or perspective associated with an optical apparatus and/or a user [¶ 0100], as illustrated within Fig. 1n; wherein, the inner and outer surfaces of the optical display lens [¶ 0100 and ¶ 0102] incorporates an assembly comprising a transparent splitter plate and curved mirror [¶ 0113-0114 and ¶ 0134-0135]), the outer surface being an irregular and aspherical surface (Evans; the outer surface, as addressed above, being an irregular and aspherical surface as illustrated within Fig. 1j as well as Figs. 1k-m [¶ 0095-0098]), wherein: 
the inner surface and the outer surface are used for refraction imaging of a real image of a real world (Evans; the inner surface and the outer surface of the optical display lens, as addressed above, are used for refraction imaging of a real (i.e. exterior environment) image of a real world [¶ 0100 and ¶ 0102], as illustrated within Figs. 1n-o), and the virtual image and the real image are integrated for forming a scene of augmented reality (Evans; the virtual image and the real image are integrated for forming a scene of AR [¶ 0102]; moreover, AR construction of real and media/virtual content [¶ 0114 and ¶ 0129]; and moreover, modes of viewing comprising an AR mode [¶ 0169-0170]); 
a thickness between the inner surface and the outer surface is uneven (Evans; a thickness between the inner surface and the outer surface is uneven as illustrated within Fig. 1j and as alternatively illustrated within Figs. 1k-m [¶ 0095-0098]); 
the predetermined region of the inner surface comprises a first number of regions with a first number of curvatures and a second number of regions with a second number of curvatures (Evans; the naturally predetermined shape/region of the inner lens surface comprises a 1st number of regions with a 1st number of curvatures (i.e. inner region(s) and its curve(s) of the inside section of the lens) and a 2nd number of regions with a 2nd number of curvatures (i.e. outside region(s) and its curve(s) of the inside section of the lens) as illustrated within Fig. 1j and as alternatively illustrated within Figs. 1k-m [¶ 0095-0098]);
the outer surface comprises a third number of regions with a third number of curvatures and a fourth number of regions with a fourth number of curvatures (Evans; the outer surface comprises a 3rd number of regions with a 3rd number of curvatures (i.e. inner region(s) and its curve(s) of the outside section of the lens) and a 4th number of regions with a 4th number of curvatures (i.e. outside region(s) and its curve(s) of the outside section of the lens) as illustrated within Fig. 1j and as alternatively illustrated within Figs. 1k-m [¶ 0095-0098]), wherein:-2-Attorney Docket No. 00223.0138. OUS
the first number of curvatures are different from each other and the second number of curvatures are different from each other (Evans; the 1st number of curvatures are different from each other and the 2nd number of curvatures are different from each other (i.e. the inside curve(s) are different from each other of the inside section of the lens and the outside curve(s) are different from each other of the inside section of the lens) as illustrated within Fig. 1j and as alternatively illustrated within Figs. 1k-m [¶ 0095-0098]);
the first number of regions define a concave shape and the second number of regions define a convex shape  (Evans; the 1st number of regions define a concave shape and the 2nd number of regions define a convex shape as illustrated within Figs. 1j-k [¶ 0095-0096]; moreover, convex and concave lens configurations as illustrated within Figs. 1l-m [¶ 0097-0098]);
the third number of curvatures are different from each other and the fourth number of curvatures are different from each other (Evans; the 3rd number of curvatures are different from each other and the 4th number of curvatures are different from each other (i.e. the inside curve(s) are different from each other of the outside section of the lens and the outside curve(s) are different from each other of the outside section of the lens) as illustrated within Fig. 1j and as alternatively illustrated within Figs. 1k-m [¶ 0095-0098]); and 
the third number of regions define a concave shape and the fourth number of regions define a convex shape (Evans; the 3rd number of regions define a concave shape and the 4th number of regions define a convex shape as illustrated within Figs. 1j-k [¶ 0095-0096]; moreover, convex and concave lens configurations as illustrated within Figs. 1l-m [¶ 0097-0098]). 
Evans fails to explicitly disclose wherein the inner surface comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging of a virtual image of a virtual world.
However, Endo teaches an inner surface (Endo; inner surface (i.e. lens 2, circularly-polarized-light-selective-reflecting-transmitting surface 6, and spherical-surface glass lens 3 or 13) [¶ 0040-0041 and ¶ 0043]; wherein, inner versus outer is relative to a configuration and/or perspective associated with an optical apparatus and/or a user [¶ 0040-0041 and ¶ 0043], as illustrated within Fig. 2; additionally, one or more lens configurations [¶ 0047-0048, ¶ 0050-0051, and ¶ 0053]), the inner surface being an irregular and aspherical surface and a surface of the optical apparatus that directly faces the user (Endo; the inner surface, as addressed above, being an irregular and aspherical surface and a surface of the optical apparatus that directly faces the user (i.e. observer eye(s)) [¶ 0040-0041 and ¶ 0043], as illustrated within Fig. 2; additionally, a concave convex configuration of lens and mirror surfaces [¶ 0051 and ¶ 0053] form an inner surface [¶ 0048-0050]; as illustrated within Fig. 3), wherein the inner surface comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging of a virtual image (Endo; the inner surface, as addressed above, comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging [¶ 0042-0043 and ¶ 0045-0046] of a virtual image [¶ 0016-0017 and ¶ 0080]; moreover, semi-transparent mirror surface [¶ 0040-0041]).
Evans and Endo are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans, to incorporate an inner surface, the inner surface being an irregular and aspherical surface and a surface of the optical apparatus that directly faces the user, wherein the inner surface comprises as taught by Endo), in order to provide an improved feel of realism within a computer generated environment (Endo; [¶ 0005 and ¶ 0008]). 
Evans as modified by Endo fails to disclose a virtual image of a virtual world.
However, Yamanaka teaches wherein the inner surface comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging of a virtual image of a virtual world (Yamanaka; the inner surface of a lens configuration comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging of a virtual image of a virtual reality/world [Col. 11, lines 14-22 and 55-63]; moreover, HMD display configuration comprising one or more lens to display an image of virtual reality [Col. 16, line 59 to Col. 17, line 10]).
Evans in view of Endo and Yamanaka are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans as modified by Endo, to incorporate wherein the inner surface comprises a predetermined region serving as a curved mirror with a predetermined optical parameter for reflection imaging of a virtual image of a virtual world (as taught by Yamanaka), in order to provide an Yamanaka; [Col. 1, lines 5-35]). 



Claim(s) 5, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Endo and Yamanaka, and further in view of Trail et al., US PGPUB No. 20180203505 A1, hereinafter Trail.


Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 1, due to the similarities claim 5 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 5; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Evans discloses a processor for executing instructions (Evans; a processor for executing instructions [¶ 0131]; moreover, a processor [¶ 0181], as demonstrated within page 11 associated with elements 150 and within page 12 associated with elements 190);
a display screen (Evans; a display screen [¶ 0152, ¶ 0154, and ¶ 0156], in relation with an AR [¶ 0102 and ¶ 0114]; moreover, display/screen configurations [¶ 0181], as demonstrated within page 13 associated with elements 410-418);
an optical apparatus (Evans; an optical apparatus [¶ 0082, ¶ 0100, and ¶ 0102], as illustrated with Figs. 1n-o; wherein, an AR device is a worn device [¶ 0141-0143], as illustrated within Figs. 4a-b; moreover, system/apparatus configurations [¶ 0181], as demonstrated within page 9 associated with element 100, page 10 associated with elements 101-113, and page 11 associated with elements 114-116); wherein:
when the processor is executed by the instruction (Evans; the processor executing instructions [¶ 0131]; moreover, a processor [¶ 0181], as demonstrated within page 11 associated with elements 150 and within page 12 associated with elements 190), the processor cause the displays screen to provide a virtual image of a virtual world to the optical apparatus (Evans; the processor, as addressed above, causes the displays screen to provide a virtual image of a virtual reality/world to the optical apparatus [¶ 0152, ¶ 0154, and ¶ 0156], in relation with an AR [¶ 0102 and ¶ 0114]; moreover, display screen operations [¶ 0181], as demonstrated within page 13 associated with elements 400-418).
Evans (as modified by Endo and Yamanaka) fails to explicitly disclose a memory and executing instructions stored in the memory.
However, Trail teaches a memory and processor for executing instructions stored in the memory (Trail; a memory and processor for executing instructions stored in the memory [¶ 0061 and ¶ 0069-0070]). 
Evans (in view of Endo and Yamanaka) and Trail are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Evans (as modified by Endo and Yamanaka), to incorporate a memory and processor for executing instructions stored in the memory (as taught by Trail), in order to provide an improved head-mounted display that is more comfortable and light-weight while efficiently performing optical corrections (Trail; [¶ 0001-0003]).
(further refer to the rejection of claim 1)

Regarding claim 9, Evans in view of Endo, Yamanaka, and Trail further discloses the device according to claim 5, further comprising: 
a beam splitter, for receiving the virtual image projected from the display screen and reflecting the virtual image to the predetermined region of the inner surface of the optical apparatus (Evans; a splitter plate (i.e. beam splitter) [¶ 0100, ¶ 0102, and ¶ 0125] for receiving the virtual image projected from the display screen and reflecting the virtual image to the naturally predetermined region of the inner surface of the optical apparatus [¶ 0113-0114]; moreover, illumination assembly [¶ 0116] and imaging assembly [¶ 0118-0121], and projection assembly [¶ 0124-0125]; wherein, the inner and outer surfaces of the optical display lens [¶ 0100 and ¶ 0102] incorporates an assembly comprising a transparent splitter plate and curved mirror [¶ 0113-0114 and ¶ 0134-0135]).  

Regarding claim 10, Evans in view of Endo, Yamanaka, and Trail further discloses the device according to claim 9, wherein the beam splitter and the optical Evans; the splitter plate (i.e. beam splitter) and the optical apparatus, as addressed within the parent claim(s), form a coaxial (i.e. common axis) optical system [¶ 0112-0114] as illustrated within Fig. 2a).  



Regarding claim 12, Evans in view of Endo, Yamanaka, and Trail further discloses the device according to claim 5, wherein the processor (Trail; the processor [¶ 0061 and ¶ 0069-0070]) is further configured to: 
cause a positioning device to obtain position information of the augmented reality device to adjust a relevant parameter of the virtual image projected from the display screen based on the position information (Trail; the processor, as addressed above, configured to cause a positioning sensor/device [¶ 0015] to obtain position information of the AR device to adjust a relevant parameter of the virtual image projected from the display screen based on the position information [¶ 0031-0032, ¶ 0040, and ¶ 0052-0053]; moreover, depth information [¶ 0044] and user tracking [¶ 0062-0064]; additionally, position tracking of an eye [¶ 0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans as modified by Endo, Yamanaka, and Trail, to incorporate the processor is further configured to: cause a positioning device to obtain position information of the augmented reality device to adjust a relevant parameter of the virtual image projected from the display screen based on the position information (as taught by Trail), in order to provide an improved Trail; [¶ 0001-0003]).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Endo, Yamanaka, and Trail as applied to claim(s) 5 above, and further in view of Lee et al., US PGPUB No. 20130169931 A1, hereinafter Lee.

Regarding claim 11, Evans in view of Endo, Yamanaka, and Trail further discloses the device according to claim 9, wherein the processor (Trail, the processor [¶ 0061 and ¶ 0069-0070]) is further configured to:
cause an adjusting device, for having a relative position between the inner surface of the optical apparatus and the optical axis to be a predetermined relative position (Trail; the processor, as addressed above, configured to cause an adjusting device/module for having a relative position between the inner surface of the optical apparatus and the optical axis to be a predetermined relative position [¶ 0031-0032]). 
Evans as modified by Endo, Yamanaka, and Trail fails to disclose adjusting a relative position between the inner surface of the optical apparatus and the beam splitter to be a predetermined relative position.
However, Lee teaches to: cause an adjusting device (Lee; causing a mobile platform 1142 (i.e. adjustment device) [¶ 0074] of the mobile optical lens assembly 114 [¶ 0038 and ¶ 0067]), for adjusting a relative position between the inner surface of the optical apparatus and the beam splitter to be a predetermined relative position (Lee; mobile platform 1142 (i.e. adjustment device), as addressed above, is configured for adjusting a relative distance/position between the lens 1141 (i.e. inner surface) of the module 202 of Fig. 6 (i.e. optical apparatus) and the beam splitter 134 to be a set/predetermined relative distance/position [¶ 0073-0074]).  
Evans in view of Endo, Yamanaka, and Trail and Lee are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein said media is controlled in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans as modified by Endo, Yamanaka, and Trail, to incorporate an adjusting device, for adjusting a relative position between the inner surface of the optical apparatus and the beam splitter to be a predetermined relative position (as taught by Lee), in order to provide a controllable focusing function that is able reduce issues related with user movement and information related with a user’s eyes (Lee; [¶ 0002 and ¶ 0006-0007]). 



Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Endo, Yamanaka, and Trail as applied to claim(s) 5 above, and further in view of Tanahashi, US Patent No. 9810908 B2, hereinafter Tanahashi.

Regarding claim 14, Evans in view of Endo, Yamanaka, and Trail further discloses the apparatus according to claim 1, wherein:
the inner surface comprises at least two predetermined regions serving as curved mirrors integrated into the inner surface (Yamanaka; the inner surface comprises at least two predetermined regions serving as curved mirrors integrated into the inner surface [Col. 11, lines 14-22 and 55-63]); and
wearable augmented reality device (Yamanaka; wearable augmented reality device [Col. 16, line 59 to Col. 17, line 10]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans as modified by Endo, Yamanaka, and Trail, to incorporate the inner surface comprises at least two predetermined regions serving as curved mirrors integrated into the inner surface; and wearable augmented reality device (as taught by Yamanaka), in order to provide an improved user experience when using a head-mounted display that is more compact and light-weight (Yamanaka; [Col. 1, lines 5-35]). 
Evans in view of Endo, Yamanaka, and Trail fails to disclose to eliminate differences of the virtual image viewed by a left eye and a right eye of a user; and 
the predetermined optical parameter comprises values of curvature radius, thickness and size that matches a corresponding parameter suitable for the curved mirrors.  
 (Tanahashi; to eliminate differences of the virtual image viewed by a left eye and a right eye of a user [Col. 9, lines 52-52 and Col. 10, lines 30-67]; moreover, combiner 13 [Col. 9, lines 30-37 and Col. 10, lines 16-21]); and 
the predetermined optical parameter comprises values of curvature radius, thickness and size that matches a corresponding parameter suitable for the curved mirrors for the wearable device (Tanahashi; the predetermined optical parameter comprises values of curvature radius, thickness and size that matches a corresponding parameter suitable [Col. 9, lines 5-29 and Col. 20, lines 12-44] for the curved mirrors [Col. 5, lines 54-64 and Col. 11, lines 29-48] for the wearable device [Col. 5, lines 16-23], as depicted within Fig. 6 and Fig. 8).  
Evans in view of Endo, Yamanaka, and Trail and Tanahashi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein said media is controlled in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Evans as modified by Endo, Yamanaka, and Trail, to incorporate to eliminate differences of the virtual image viewed by a left eye and a right eye of a user; and the predetermined optical parameter comprises values of curvature radius, thickness and size that matches a corresponding parameter suitable for the curved mirrors for the wearable device (as taught by Tanahashi), in order to provide visualization system that is able reduce issues related Tanahashi; [Col. 1, lines 10-34 and Col. 1 line 51 to Col. 2, line 3]). 

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 14, due to the similarities claim 15 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 15.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/           Examiner, Art Unit 2616